Rost, J.
A motion to dismiss this appeal has been made on the ground that all the parties having an interest, that the judgment of the District Court should *64remain undisturbed, have not been made parties; and also on the ground that no appeal bond, such as the law requires, has been given.
The defendant being sued for an undivided interest in a tract of land, called in warranty his vendors, who appeared and joined in the defence. The judgment below was in favor of the defendants generally. The appeal was granted on motion in open Court, but the bond given does not contain the names of the warrantors expressly, nor any general expression, such as the words “ and others,” or “other parties interested.” None of the defendants except Micagah Gov/rtney, can therefore be considered as parties to the appeal. See the case of Brigham et al. v. Taylor et al., 2nd Annual, 906.
The warrantors are the parties upon whom the loss is to fall in case the judgment should be reversed. They have therefore a direct interest that it should remain undisturbed, and under the uniform jurisprudence of this Court the appeal cannot be sustained. 12 R. R. 203. Guiron v. Bagnerie, 9 L. R. 471. Curry v. Roberts, 12 L. R. 474. Oliver v. Williams, 12 R. R. 183.
The agreement entered into by the counsel of all parties,* was simply that the judgment might be rendered at Chambers, and an appeal granted on motion of any of the parties, as though taken in open Court; it contains no waiver of the only manner in which appellees can be brought in Court to answer appeals taken by motion.
In the case of Thomas Beard and others v. B. Poydras, 13 L. R. 83, which seems, as reported, to favor the view of the appellant, the argument was that the case should be continued as to the warrantors and other parties to the suit, until the decision of the case between the plaintiffs and some of the defendants.
It is therefore ordered, adjudged and decreed, that the appeal taken in this case be dismissed, with costs. ■

 The agreement of counsel is in the following words: “ The parties to the above entitled suit consent that judgment be rendered at Chambers on the testimony offered on the trial. They also consent to an appeal being granted by the Judge, on motion of any one of the parties, as though taken in open Cdur(i, waiving citation of appeal.”